Fourth Court of Appeals
                               San Antonio, Texas
                                     January 6, 2021

                                   No. 04-20-00573-CV

              IN THE INTEREST OF M.L.U., D.L.U., A.L.U., CHILDREN

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-PA-00819
                        Honorable Peter A. Sakai, Judge Presiding


                                     ORDER

       The Appellant, JLW's Motion for Extension of Time to File Brief is hereby GRANTED.
The appellant, JLW's brief is due on or before January 25, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court